          Case 1:18-cr-10350-LTS Document 65 Filed 07/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      Case No.: 18-CR-10350 LTS-1


                                  UNITED STATES OF AMERICA,

                                              Plaintiff

                                                 v.

                                   DANIEL HERNANDEZ IXTA,

                                             Defendant


                  DEFENDANT’S ASSENTED MOTION TO CONTINUE

       The defendant, with the assent of the Government, moves this Court to enter an Order

rescheduling the Status hearing scheduled for today, July 8, 2019.

       As reason therefore, the parties are working towards a resolution in this matter.

       WHEREFORE, the defendant, with the assent of the Government moves this Court to

reschedule this matter for thirty (30) days or a date convenient to this Court.

       Defendant waives his constitutional rights to a speedy trial and assents to an exclusion of

time for attorney preparation.”

Dated: July 8, 2019
                                                              RESPECTFULLY SUBMITTED
                                                              FOR DEFENDANT
                                                              BY HIS ATTORNEY

                                                              /s/Scott F. Gleason
                                                              Scott F. Gleason, Esquire
                                                              GLEASON LAW OFFICES, P.C.
                                                              163 Merrimack Street
                                                              Haverhill, MA 01830
                                                              (978) 521-4044
                                                              B.B.O. Reg. #195000
          Case 1:18-cr-10350-LTS Document 65 Filed 07/08/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I, Scott F. Gleason, Esquire, do hereby certify that I have this date delivered by electronic
filing a copy of the within document to Jared C. Dolan, Assistant U.S. Attorney at the UNITED
STATES ATTORNEY’S OFFICE.

Dated: July 8, 2019
                                                              /s/Scott F. Gleason
                                                              Scott F. Gleason, Esquire




                                                 2
